Citation Nr: 1827137	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-61 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for chronic myelomonocytic leukemia (CMML).

2.  Entitlement to an increased rating in excess of 20 percent for service-connected left shoulder degenerative joint disease (DJD). 

3.  Entitlement to an increased rating in excess of 20 percent for service-connected right shoulder DJD.

4.  Entitlement to service connection for numbness in fingers. 

5.  Entitlement to service connection for a heart condition (bradycardia, right bundle branch block, A-V block). 

6.  Entitlement to service connection for high blood pressure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1969 to January 1973 and from September 1974 to January 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans' Affairs (VA) in which the RO, inter alia, denied an increased rating in excess of 20 percent for left and right shoulder DJD, denied entitlement to service connection for numbness in fingers, denied service connection for a heart condition, denied service connection for high blood pressure, and denied service connection for CMML.  The Veteran timely filed a notice of disagreement (NOD) to the issues as set forth on the title page and filed a substantive appeal, via a VA Form 9, in November 2014. 

In April 2018, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDINGS OF FACT

1.  On April 20, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for an increased rating in excess of 20 percent for service-connected left shoulder DJD is requested.

2.  On April 20, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for an increased rating in excess of 20 percent for service-connected right shoulder DJD is requested.

2.  On April 20, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for entitlement to service connection for numbness in fingers is requested.

3.  On April 20, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for entitlement to service connection for a heart condition is requested.

4.  On April 20, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal for entitlement to service connection for high blood pressure is requested.

5.  Service personnel records reflect that the Veteran served in Vietnam and was exposed to radiation in conjunction with the performance of his duties as a diver.

6.  The evidence is at least evenly balanced as to whether the Veteran's CMML is related to exposure to Agent Orange and radiation in service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals as to the claims other than for service connection for CMML have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for CMML have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable actions taken below concerning the claim for entitlement to service connection for CMML, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

A. Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeals for an increased rating in excess of 20 percent for left and right shoulder DJD, entitlement to service connection for numbness in fingers, service connection for a heart condition, and service connection for high blood pressure.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.

B. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran's DD Form 214 reflects that he served in Vietnam.  VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran contends that he was exposed to radiation in service.  The Board notes that VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309 (b)(i), (ii) (2017).

Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C. § 1112  (c) and 38 C.F.R. § 3.309 (d)(2) include leukemia (other than chronic lymphocytic leukemia).  See 38 U.S.C. § 1112 (c)(2); 38 C.F.R. § 3.309 (d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311 , "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311 (a)(2) (2017).  In all other claims, 38 C.F.R. § 3.311 (a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311 (a)(2)(iii) (2017).

Service records reflect a record of occupational exposure to ionizing radiation.  

The Veteran was diagnosed with CMML by pathology testing in March 2014.  Assuming that CMML is not one of the leukemias referenced in the regulations as warranting service connection on a presumptive basis for veterans exposed to Agent Orange or ionizing radiation, the Veteran may nevertheless establish service connection on a direct basis for his CMML.  See 38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).

In a June 2015 VA medical opinion, the physician found that the condition claimed, CMML, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, he reported that the Veteran's CMML is not caused by, aggravated, or related to one of the 14 kinds of lymphoma involved B-cells or any of the five types of leukemias (HCL).  

A November 2017 medical opinion from a private physician, Dr. A.E.D., notes that the Veteran has been diagnosed with CMML since 2014 and under the care of Dr. A.E.D. as a result.  She reported that his cytopenias and monocytosis predated his formal diagnosis of CMML by more than a decade and were likely the first harbingers of his disease.  Additionally, she reported that the Veteran had known exposure to Agent Orange, C4 and radiation in his roles as a diver as well as an explosive clearer for the Navy.  She reported that the Veteran had extensive submarine work as well.  She reported that it was her belief that the Veteran's current CMML is at least as likely as not a result of his military exposures.   

Upon review of the evidence of record, the Board finds that service connection for CMML due to ionizing radiation exposure is warranted. 

Initially, the evidence of record establishes that the Veteran has a current disability-CMML.  Additionally, service records reflect that he was exposed to Agent Orange and had occupational exposure to ionizing radiation.  Thus, the dispositive issue in this case is whether the Veteran's CMML is related to the in-service exposure.  

The Board recognizes that there is a negative nexus opinion as to the etiology of the Veteran's CMML.  However, the Board finds the specific, reasoned positive medical opinion from Dr. A.E.D. to be of greater probative weight. Dr. AED's reasoning was more extensive than that of the VA physician, who focused on the fact that the CMML was not one of those leukemias for which presumptive service connection is warranted, even though service connection may also be established on a direct basis.  Moreover, Dr. AED's opinion was based on the familiarity with the Veteran's CMML and his medical history as well as a review of the service and medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

Based on the foregoing, the evidence is at least evenly balanced as to whether the Veteran's CMML is related to his Agent Orange and radiation exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for CMML is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

The appeal for an increased rating in excess of 20 percent for left shoulder DJD is dismissed.

The appeal for an increased rating in excess of 20 percent for right shoulder DJD is dismissed.

The appeal for entitlement to service connection for numbness in fingers is dismissed. 

The appeal for entitlement to service connection for numbness in fingers is dismissed.  

The appeal for entitlement to service connection for heart condition is dismissed.

The appeal for entitlement to service connection for high blood pressure is dismissed.

Entitlement to service connection for CMML is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


